
	

113 HR 5009 IH: Military Separation Pay Fairness Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5009
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Speier introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the payment of the full amount of separation pay otherwise due to former members of the
			 Armed Forces who were separated under the former Don’t Ask, Don’t Tell
			 Policy of the Department of Defense and were only paid a portion of the
			 full amount.
	
	
		1.Short titleThis Act may be cited as the Military Separation Pay Fairness Act of 2014.
		2.Full separation pay for former members of the Armed Forces who were separated under former Don't
			 Ask, Don't Tell Policy
			(a)Identification of affected membersNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall—
				(1)identify each former member of the Armed Forces who was separated from the Armed Forces for
			 violation of the policy expressed in subsection (b) of section 654 of
			 title 10, United States Code, as in effect before the effective date of
			 the Don't Ask, Don't Tell Repeal Act of 2010 (Public Law 111–321; 124
			 Stat. 3516); and
				(2)determine, for each member so identified, whether the member was paid the full amount of the
			 separation pay to which the member should have been entitled under section
			 1174 of such title or was paid a reduced amount of separation pay because
			 of homosexuality, pursuant to paragraph 3.2.3.1.4 of Department of Defense
			 Instruction No. 1332.29, as in effect at the time of the separation of the
			 member.
				(b)Payment of full amountNot later than 30 days after the date on which the Secretary of Defense makes a determination under
			 subsection (a)(2) that a former member of the Armed Forces was not paid
			 the full amount of the separation pay to which the member should have been
			 entitled under section 1174 of title 10, United States Code, the Secretary
			 shall pay to the member (or to the estate of the member if the member is
			 deceased) an amount equal to—
				(1)the amount of the difference between the full amount of the separation pay that the member should
			 have been paid under such section and the amount of separation pay
			 actually paid to the member; and
				(2)interest on the amount determined under paragraph (1) as provided in section 1035(b) of such title.
				(c)Exclusion of certain membersFormer members of the Armed Forces who joined the class-action settlement in Collins v. United
			 States (Case No. 10–778c) are not entitled to additional payment under
			 subsection (b)(1), but are entitled
			 to interest as provided by subsection (b)(2).
			(d)Source of funds for paymentsThe Secretary of Defense shall make the payments required by subsection (b) using amounts
			 appropriated for the payment of separation pay to members of the Armed
			 Forces under section 1174 of title 10, United States Code.
			
